Dissenting Opinion by
Mr. Justice Roberts:
I believe that the issues of appellees’ negligence and appellant’s contributory negligence should have been *15submitted to the jury, and accordingly I dissent from this Court’s affirmance of the compulsory nonsuit entered below.
In my view, it was for the jury to decide whether appellees acted reasonably in allowing the sewer cover and the approximately two inch drop-off that went with it to exist in the middle of a public way where pedestrians were likely to walk. I also believe that it was for the jury to decide whether appellees were negligent in not marking the obstacle sufficiently to warn pedestrians of the potential hazard.
Likewise, I believe that the question of whether appellant was acting reasonably under the circumstances of this case in turning to look for traffic before entering the road was a factual matter for jury determination. I do not think that an abstract and mechanical rule which in effect says that persons about to enter the street must be contributorily negligent if they trip on an obstacle while attempting to ascertain whether it is safe to cross is proper. Certainly a given person already in the street may have to devote more attention to oncoming traffic than one who is contemplating stepping into the road, but factors in individual cases can vary, and that is why I believe that the final decision should be the jury’s.